Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references to the disciplinary hearing have been *921expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Cardona, P. J., Crew III, Spain, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.